Citation Nr: 1634093	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-18 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD) and major depressive disorder.  

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a bilateral eye condition.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979 and November 1979 to September 1990.  The Veteran received an "other than honorable" discharge for the period from May 30, 1989 to September 28, 1990.  As such, the Veteran is not eligible for VA benefits related to this period.  See September 2005 administrative decision.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in July 2012.  A transcript of the hearing is associated with the claims file.  

In February 2013 the Board remanded the claim to the AOJ for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of an acquired psychiatric and bilateral eye conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes that the Veteran submitted a correspondence received October 20, 2015 requesting to amend his claimed "back condition" to include his entire spine; this claim remains unclear, as a low back condition is on appeal and the Veteran is already service-connected for a neck condition.  The matter is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's low back condition is etiologically related to service.

2.  A bilateral hearing loss disability was not caused by service and may not be presumed related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back condition have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   The duty to notify and assist will not be discussed further in regard to the Veteran's low back claim, as it has been granted below.

In regard to the Veteran's hearing loss claim, VA's duty to notify was satisfied in letters from October 2005 and October 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, social security administration records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  

The Board observes the Veteran's contention in a correspondence received March 25, 2013, that the VA only obtained VAMC records from July 2010 and beyond, referring to what was stated on a letter mailed to him from the VA, dated March 13, 2012.  He detailed that he was not sure when treatment started but that it was probably from the late 1990s to 2000.  The Board observes that the VA letter referenced does in fact state that records were obtained from the VAMC from July 2010.  However, this statement was an update to what had been done since the VA Board remand in February 2013.  The Board notes that VA treatment records associated with the claims file date back to November 2002.  There is no indication that there are any outstanding VA records prior to November 2002.  

Legal Criteria

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include arthritis and sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Low back condition

The Veteran asserts entitlement to service connection for a low back condition.  

The Veteran reports that he injured his back three times while in service through lifting/falling and has lived with pain since.  His initial injury occurred while lifting boxes in approximately 1978, another injury occurred while loading equipment and falling down a ladder with supplies landing on top of him, and his third injury occurred from lifting deck plates.  Despite pain he continued his duties for another 8 years which involved going up and down stairs and participating in physical training.  See e.g., Veteran's statement submitted in October 4, 2005, VA examination and July 2012 Board hearing transcript, pg. 8-13.

The Veteran has a current diagnosis of osteoporosis and degenerative joint disease of the lumbar spine.  See June 2013 VA examination.

Service treatment records (STRs) indicate an in-service injury but do not indicate a diagnosis of a chronic condition.  The Veteran's first period of service did not include any complaints or treatment of low back pain.  The Veteran's exit examination in February 1979 reflected a normal clinical evaluation of the spine, other musculoskeletal.  During the Veteran's second period of eligible service in a May 16, 1984 record, the Veteran experienced a sudden muscle spasm and sharp left sacroiliac pain while lifting deck plates.  Low back pain was noted to be "better" and "improving" but still painful/sore on May 19-20, 1984.  The Veteran had a normal spine and other musculoskeletal clinical evaluation in a May 1985 VA examination.  The Veteran again complained of low back pain in a December 1986 record in the same region he had an injury (sarcolactic strain) back in May 1984.  The Veteran had a normal spine and other musculoskeletal clinical evaluation in a March 1987 and March 1989.  The Veteran denied recurrent back pain in the March 1987 associated report of medical history.  The Veteran endorsed recurrent back pain in the March 1989 associated report of medical history but the physician's summary detailed that there was low back pain "NCD" (not considered disabling).  Although beyond the service period eligible for benefits, it is notable that the Veteran had a normal spine and other musculoskeletal clinical evaluation again in the September 1990 exit examination; here, the Veteran endorsed recurrent back pain and the physician's summary detailed that the Veteran had injured his back, the lumbar spine, and that it was a muscle spasm/strain, not chronic.  

The Veteran submitted a duplicate Medical Board document dated August 12, 1977 from active duty.  The Veteran had a primary diagnosis of status post comminuted intra-articular fracture, right distal radius, a second diagnosis of persistent forearm atrophy and a third diagnosis of osteoporosis.  This was associated with a motorcycle injury from 1977.   The Veteran submitted a statement with the record which contends that he had osteoporosis back in August 1977 and a condition of the bones then that was never treated.  See correspondence dated May 31, 2007.

VA treatment records reflect complaints of low back pain from 2005 with a report of low back pain for the past 20 years and trauma from the military.  Lumbar spine films were normal in a May 24, 2005 record.  Approximately six months later, a November 15, 2005 MRI indicated multilevel disc/joint degeneration of the lumbar spine which was mild.  The Veteran's Vitamin D levels were tested and monitored due to complaints of back pain and he received treatment.  For example, in an April 2, 2006 record, Vitamin D levels were deemed undetectable and in a November 28, 2006 record the Veteran's Vitamin D level was at 12 (with a note that it should be greater than 30).  In March 19, 2007, the Veteran's Vitamin D level was at 14.3.  In October 2007 records, the Veteran's Vitamin D level was at 23.7, described as "mildly low."  A March 21, 2007 DEXA or bone scan indicated osteoporosis or thinning of the bones.  

In a September 26, 2007 VA treatment record, a treating VA physician detailed the Veteran's risks of osteoporosis which included prolonged immobilization (from being a submariner with confinement immobilization for 3 months on followed by 3 months off submarine for 16 years; he was told that he had osteoporosis in 1978 after a traumatic right wrist fracture; and he had immobilization associated with left tibial and subsequently left femur fractures), a previously minimal trauma fracture (after a wall fell on his leg and a subsequent slip and fall in August 2006 and another slip on wet grass resulted in a left distal femur fracture in March 2007) , severe vitamin D deficiency.  It was also of note that he was service connected for osteomalacia and recurrent nephrolithiasis with hypercalciuria.  Risk factors the Veteran did not have for osteoporosis were also highlighted.  The VA examiner assessed that the Veteran had osteoporosis by bone marrow density and a history of minimal trauma fracture as very young man, secondary to prolonged, repeated immobilization in submarines at a very young age and associated with relatively recent left leg fractures and severe vitamin D deficiency.  There was nothing suggestive of congenital osteoporosis or collagen disorder such as osteogenesis imperfect.  It was detailed that bone marrow density should improve with Vitamin D repletion and continued weight-bearing activity.  

A positive medical opinion was provided by a treating VA physician dated August 10, 2012 from the same physician that provided the September 26, 2007 note above.  The opinion was largely similar to the notes from treatment.  The Veteran had severe osteoporosis as defined by measurements of bone mineral density in the spine and multiple minimal-trauma bone fractures of the left distal tibia in August 2006 and the left distal femur in March 2007.  The Veteran had a history of well-documented severe vitamin D deficiency, first documented in March 13, 2006 which required treatment.  The Veteran underwent a thorough evaluation for secondary causes of osteoporoses; he presented with his initial minimal trauma fracture at age 48 years old and had bone mineral density in the osteoporosis range at 49 years of age.  It was extremely uncommon for a man to have osteoporoses and minimal trauma fractures at such a young age.  There was no family history of osteoporosis and the absence of fractures in childhood effectively excluded a congenital cause of bone loss.  The physician concluded bone loss and osteoporosis was primarily due to prolonged periods of service related immobilization and lack of weight bearing in a submarine which recurred repeatedly over a period of 16 years during a time when peak bone mass would have been acquired (in young adulthood) and a severe vitamin D deficiency that causes impaired bone mineralization (osteomalacia) resulting in increased bone fragility.  Prolonged periods of time in a submarine resulted in a lack of sun exposure (needed for skin to produce vitamin D) likely contributed significantly to his vitamin D deficiency and undetectable levels in his blood initially, as well as his bone loss.  There Veteran had no history of GI malabsorption (no fatty stools) or celiac disease that might contribute to calcium and vitamin D deficiency.  The low back pain was probably not due to osteoporosis since there was no evidence of vertebral compression fractures on x-rays but prolonged immobilization and heavy lifting may have contributed to degenerative disk disease which is present on previous back x-rays and CT scans.  

A June 2013 VA examiner provided a positive nexus opinion between the Veteran's low back condition and service.  The VA examiner noted the Veteran's contention that his back disability was from three different situations during service.  He reported that as he entered service on his first assignment and first day in a submarine he injured his back while lifting boxes.  Again in May 1984 he injured his back after lifting a deck plate and again in December 1986 he was again treated for low back pain and diagnosed with left sacroiliac pain.  At service separation examination in September 1990 he was noted to have sustained a back injury but the examiner was indicated that the Veteran's lumbar spine complaints were either due to muscle spasm or strain.  The examiner in 1990 indicated that the condition was not chronic.  In 2005, the Veteran had a lumbar MRI which revealed mild degenerative disc disease.  Subsequent encounters noted that this MRI initially attributed his low back pain to mild degenerative joint disease.

The VA examiner noted that the Veteran had several instances of low Vitamin D levels (normal is 32-100) and in March 2006 his vitamin D level was less than 7 and in November 2006 he had vitamin D level of 12.  A note from an osteoporoses clinic on September 26, 2007 indicated that the Veteran had osteoporosis, a disease whose etiology takes many years to manifest.  A confirmation of the diagnosis was from a DEXAscan on March 19, 2007.  The Veteran had several risk factors for osteoporosis to include:  (1) a severe vitamin D deficiency reportedly diagnosed March 14, 2006;  (2) prolonged immobilization from being a submariner with confinement immobilization for 3 months on a submarine (with no sun exposure and little exercise to maintain bone strength), followed by 3 month off submarines for 16 years of service.  This confinement practice started at a young age during bone development.  In addition, the Veteran had a wrist fracture while in service in 1977 and was reportedly told that he had osteoporosis then, but there was no treatment.  Interestingly, the Veteran is service-connected for osteomalacia for his right wrist; (3) previous minimal trauma fracture, where he had a left tibial fracture after a wall fell on his leg and a subsequent slip and fall resulting in an open reduction internal fixation in August 2006 and another slip resulting in a left distal femur fracture and another open reduction internal fixation in March 2007 and (4) recurrent nephrolithiasis and hypercalciuria.  The Veteran was negative for risk factors of a family history of osteoporosis, alcohol use, history of smoking, hypercalcemia, known malabsorption, chronic diarrhea or hyperthyroidism.  It was opined that it was at least as likely as not that his military service contributed to the development of osteoporosis, which the examiner believes is the cause of the Veteran's back disability.  There were minimal findings on the Veteran's back examination which were consistent with osteoporotic back pain, and less likely related to the mild degenerative joint disease on the MRI from 2005 and the X-ray films taken at the time of examination.  However, osteoporosis leads to degenerative joint disease and therefore, it was more likely than not that the degenerative joint disease is a secondary consequence of the osteoporosis.  Although the MRI in 2005 determined that the Veteran had degenerative joint disease prior to the osteoporosis, it was due to the delayed osteoporoses diagnosis which is best seen on a DEXAscan and on plain films, not an MRI.   

Although the Veteran asserts his hand condition was caused by his military service, he is not competent to attest to the etiology of his medical condition, as it requires medical knowledge.  See Routen v. Brown, 10 Vet. App. at 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, the Veteran's assertions regarding the etiology of his low back condition are afforded little probative weight.  To the extent the Veteran has provided credible reports of ongoing pain since service, the lay statements are entitled to some probative weight in favor of the claim.  

Although the above medical professionals differ slightly in the rationale supporting a positive nexus between the low back condition and service, both opinions support a nexus.  Significantly, there is no contrary medical opinion of record.  As such, entitlement to service connection for a low back condition is warranted.  

Bilateral hearing loss disability

The Veteran asserts that he suffers from hearing loss due to noise exposure from service on a submarine for years as an engineer.  

The Veteran testified in his July 2012 Board hearing that during his 16 years of service, he did not always wear hearing protection, there were also explosions, high pressure leaks and there was pressurization/depressurization.  He testified that hearing loss onset during the end of his service and it continued since.  He explained that he started having problems understanding his now wife (who he was not yet married to at the time) and started asking others if they could hear things that he used to be able to hear.   

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence establishes the Veteran has a current bilateral hearing loss disability.  See e.g., June 2013 VA audiological examination.  The report notes auditory thresholds of at least 45 decibels in each ear at 3000 hertz.  38 C.F.R. § 3.385.

The evidence establishes that the Veteran was very likely exposed to noise while on active duty.  The Veteran has asserted such exposure, and his military occupational specialty (MOS) listed on multiple DD-214s include titles of: an auxiliary equipment technician and electrolytic oxygen generator and operator/mechanical technician, machinist's mate, and diesel engine maintenance technician, and electrolytic oxygen generator operator).  Thus, the question is whether there is a nexus, or link, between the Veteran's hearing disability and his in service exposure to noise.

Service treatment records (STRs) document multiple audiological testing results from VA examinations and hearing conservation sheets.  Of note, are the entry and exit examinations for both periods of service which are summarized below.

The Veteran's February 1976 enlistment examination for the Veteran's first period of active duty service shows pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
15
15
15
15

The Veteran's February 1979 exit examination shows pure tone thresholds, in decibels, as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
-5
-5
-5
0
0
LEFT
0
0
-5
-5
-5


The Veteran's November 1979 entry examination for the Veteran's entry into his second period of active duty service shows pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
0
0
0
0
10

The Veteran's March 1989 examination, conducted several months prior to his last period of eligible service for benefits shows pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
0
10
LEFT
15
10
10
10
5

Although the Veteran's September 1990 exit examination occurred in a period not eligible for benefits, it is notable that it shows pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-10
-5
0
-5
5
LEFT
0
0
-5
5
5

Significantly, the STRs show no complaints, findings or treatment of any hearing loss.  The Veteran's hearing was to at worst, 15 decibels in the left ear and 10 decibels in the right ear throughout service.  Although there has been some variation in the Veteran's hearing, the shifts have been both upward and downward with no showing of anything less than normal hearing.  Further, the Veteran never endorsed hearing loss on any associated report of medical history.  As such, the STRs do not provide any significant weight in support of the claim.  

The first medical evidence of post-service complaints or symptoms pertaining to hearing loss was in VA treatment records from 2006.  This period of approximately 16 years between service separation and reported complaints or treatment is one factor which tends to weigh against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).

The Veteran was afforded a VA examination in June 2013.  The VA examiner stated that the mild to severe high frequency sensorineural hearing loss present in both ears was less likely as not attributable to military noise exposure.  The "final" March 1989 hearing examination identified normal hearing threshold in both ears.   There was no evidence of hearing loss in the military to substantiate military noise exposure as a cause of the identified hearing loss.  The VA examiner also highlighted that the Veteran had occupational noise exposure but reported consistent use of hearing protection and a history of recreational noise exposure (from firearms) with intermittent use of hearing protection.  Therefore, it was less likely as not that the hearing loss was related to military noise exposure as recreational noise exposure.  The Board finds the opinion of high probative value because it is based on a review of the claims file, an examination of the Veteran, an interview of the Veteran, and is based on the clinical evidence of record.  Moreover, the examiner supported the opinion with an explanation.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data).  

The Veteran has not submitted a medical opinion to contradict the VA examiner's negative opinion.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a)(West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

The Board has considered the Veteran's lay assertions that he has had a hearing loss disability since service.  The Veteran as a layperson is competent to attest to what he observes or senses, such as diminished hearing acuity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But the Veteran is not competent to determine whether his current hearing loss relates to service, whether he had a hearing loss disability under 38 C.F.R. § 3.385 in the first year after service discharge, or whether his symptomatology since service has been diminished hearing that approximates the criteria under 38 C.F.R. § 3.385.  The degree of any hearing loss he has experienced, and whether it may be considered a disability under 38 C.F.R. § 3.385, are medical issues.  The Veteran does not have the training and expertise to make these determinations, which audiologists do with highly specialized training and equipment.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essential medical questions before the Board, the medical evidence is of greater evidentiary value.  And this evidence indicates that the Veteran's current hearing loss is not related to service.  In this regard, the Board again notes the March 1989 audiogram results, noted by the June 2013 VA examiner, which indicates normal hearing acuity.    

Based on the foregoing, neither direct nor presumptive service connection is warranted for the current hearing loss.  Despite the evidence of threshold shifts not resulting in any actual hearing loss, the preponderance of the evidence indicates that the Veteran did not incur sensorineural hearing loss in service, and did not manifest the disorder within the first year of discharge from service.    

The preponderance of the evidence is against finding that this diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58(1990); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a low back condition is granted. 

Entitlement to service connection for bilateral hearing loss disability is denied.  


REMAND

Further development is required prior to the adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric condition and bilateral eye disability.  

The Veteran was provided a VA PTSD examination in May 2013.  A diagnosis of PTSD and major depressive disorder was indicated.  The VA examiner noted several of the Veteran's claimed stressor events including his reports of incidents of fire setting on the U.S.S. Florida that resulted in apprehension of a pyromaniac and repairing a Nash float valve that resulted in a flooding of a compartment leading to a fear of electrocution.  Although several other stressors were mentioned, the examiner focused on four stressor events that the Veteran thought were particularly traumatizing.  

The VA examiner found that the four stressors described below meet criterion A requirements to support a diagnosis of PTSD, though just two events were related to fear of hostile military or terrorist activity.  The first two events were summarized by the VA psychologist as an incident which involved a potentially severe injury on his ship due to equipment failure and a potential loss of life during a storm: (1) while serving on the U.S.S. Blueback (month unknown), he thought a malfunction occurred during a test (the ship began to go down at an angle) and that it was possible the ship could not recover and slide to its death.  During this test, the Veteran ran to an override location to hold a hydraulic valve open with a wrench, but then he heard the hydraulics flow and ram start moving; he was then in a position where he felt he was going to lose his arm by the ram, his arm was pinched and had some bleeding and; (2) while serving on the U.S.S. Florida (month unknown), the submarine had to surface during a hurricane and he and two other sailors were up in the sail, the ship was going up and down in the waves and he saw that the ship fully submerged.  He was trapped in the sail and fully submerged.  Fortunately, the ship eventually surfaced and he was able to grab more air.  He was terrified during this incident and thought he was going to die.  The latter two events were deemed related to fear of hostile military or terrorist activity: (1) the Veteran survived a depth charge from a Russian ship and; (2) the Veteran was driving the ship when a Russian trawler (an information gathering ship) got caught in the sail of the submarine, and the submarine dragged the trawler beneath the waves and he believes all hands on that ship were likely killed.  The Veteran was unable to provide the name of the ship(s) or the date of these incidents.

The Board notes that the stressors supporting a diagnosis in the VA examination are currently unverifiable based on information provided.  However, the Veteran's reports of arson occurring on the U.S.S. Florida while he served have been verified.  As such, an addendum opinion is required to address whether the above verified stressors support a diagnosis of PTSD.  

In addition, the Board highlights that since the issuance of the October 2005 formal finding regarding a lack of verifiable stressors, the Veteran has submitted updated information on VA Forms 21-00781's and the formerly deemed unverifiable stressor of arson was confirmed through Department of the Army records, per the Veteran.  In addition, the Veteran provided buddy statements (from two buddies) supporting the existence of two floods on the ship but no detail was provided to assist in the timing of the events.  This indicates there is a possibility that several of the Veteran's stressors may now be verifiable in light of new information provided.  However, the Board also observes that the Veteran submitted a letter received September 10, 2012 indicating he was unable to identify a closer timeframe for his stressor.  As such, on remand, the AOJ must attempt to verify stressors if possible, and if not, issue an updated formal finding.

The Veteran was afforded a VA eye examination in May 2013 with a July 2013 addendum opinion.  The Veteran was diagnosed with a condition "other than congenital or developmental errors of refraction," indicated as presbyopia with a date of diagnosis indicated as 1993.  The VA examiner noted the Veteran had a sudden onset of difficulty with near vision which has persisted ever since 1993.  In the addendum opinion, the VA examiner provided a negative nexus opinion and rationed that presbyopia commonly had its onset at age 38-40.  It is a natural occurrence in 100 percent of all people.  The VA examiner's opinion appears to suggest that the Veteran's presbyopia may be congenital or a developmental defect.  On remand, clarification is need regarding whether or not the Veteran's eye condition is a congenital or developmental defect and any necessary opinion required based on the findings must be provided, detailed below.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice for PTSD personal assault and questionnaire to assist in identifying potential alternative sources of evidence to establish an in-service stressor.

In providing this instruction, the Board highlights that the Veteran has claimed on the U.S.S. Nathanael Green (SSBN 636) during the time period of January to December 1978 in Scotland at a submarine refit station there were racial and sect tensions high in Scotland with violence and prejudice for one week, causing him to pull his gun.  

2.  Attempt to verify the Veteran's reported stressors.  All efforts to obtain verification should be recorded and a formal finding should be made if verification is not possible.  

Her are brief summaries of the Veteran's unverified stressors from correspondences dated December 2006:

 (a)  U.S.S. Nathanael Green (SSBN 636) during the time period of January to December 1978 in Scotland at a submarine refit station there were racial and sect tensions high in Scotland with violence and prejudice for one week, causing him to pull his gun.  

(b) U.S.S. Florida (SSBN 728) from October 1982 to June 1985: suffered rough seas traveling the surface and had to serve as a lookout on the bridge, there was a storm, he was submerged and feared for his life (drowning), along with two other soldiers.

(c) U.S.S. Blueblack (SS 581) from June 1987 to March 1989, during a training they were to "dive the ship" and there was equipment malfunction; he attempted to override the system due to a possibility of the ship sliding to its death and almost lost his arm in doing so, but he just lost a "chunk of meat and some skin" from his arm.

The Board notes there have been some stressors which have much less detail provided including, a depth charge attack from Russians, a Russian Trawler incident (discussed above), several flooding's related to a valve repair and filter repair, an instance of being shot at in-port, guns aimed at civilians, a toxic gas incident (close to losing his life while saving a ship mate), being extremely close to explosion, being shot at in-port, medically aiding fellow soldiers who were badly hurt/burned including assisting in repairing an officers crushed hand.

3.  Obtain any and all pertinent VA treatment records that have not yet been associated with the claims file.

4.  Thereafter, provide the claims file to the May 2013 VA examiner for an addendum opinion (with an examination only if deemed necessary by the opinion provider) addressing the nature and etiology of the Veteran's acquired psychiatric conditions to include PTSD.  If the May 2013 VA examiner is not available, provide the claims file to an appropriately qualified medical professional.

The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

After reviewing the file, the examiner is asked to offer an opinion addressing the following inquiries:

(a) For PTSD, is it at least as likely as not (50 percent probability or greater) that PTSD had its onset in, was caused by, or is otherwise related to service, based on the confirmed stressor event involving arson (rather than unconfirmed stressors indicated in the May 2013 VA examination), or any other stressor events that may have been verified due to the development above?

(b) For any diagnosed non-PTSD psychiatric disorder, is it at least as likely as not (50 percent probability or greater) the disability had its onset during, was caused by, or is otherwise related to active service?

The examiner is advised that the Veteran is competent to report his symptoms and history. 

The examiner is asked to provide a rationale for the opinions rendered.  

5.  Provide the claims file to an appropriate VA examiner to provide an addendum opinion identifying the Veteran's current bilateral eye condition(s) and the etiology.  

After reviewing the file, the examiner should provide the following clarifications and opinions: 

(a) Identify the Veteran's current eye disabilities, including any congenital or developmental defects. 

(b) For any congenital or developmental defects diagnosed (it is important to note that refractive errors are considered congenital defects for VA purposes, see 38 C.F.R. § 3.303 (c).): 

(i) Determine whether there is any superimposed bilateral eye disability associated with the congenital disability.  

(ii) If there is an identified superimposed disability, then the examiner is requested to determine whether it is at least as likely as not (i.e., greater than 50 percent probability) related to his period of active service. 

(c) For any disability of the eyes that is not congenital in nature, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., greater than 50 percent probability) that the Veteran's blurred vision condition was caused or aggravated by his active duty service.

The VA examiner must consider the Veteran's lay contentions including the onset of in-service symptoms, reported strain with having to do paperwork in bad lighting, and a battery explosion to his face with a little burn.   

6.  Thereafter, review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


